Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
■ Debra Feaster appeals the district court’s order accepting the recommendation of the magistrate judge and granting summary judgment to Federal Express Corporation on her claims- of a hostile work environment and discrimination, in violation of 42 U.S.C. § 1981 (2012), the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§ 621 to 634 (2012), and Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Feaster v. Fed. Express Corp., No. 2:13-ev-02517-DCN, 2014 WL 4269082 (D.S.C. Aug. 28, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.